DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction group I, claims 1-8, 13 and 15 in the reply filed on 18 January 2022 is acknowledged.  The traversal is on the grounds: 
There is unity of invention since the claims are drawn only to a product, a process specially adapted for the manufacture of the said product, and a use of the said product.
The invention of claim 10 is drawn to intermediates which share the essential structural element of the compound of formula (I) and therefore unity of invention is present.
The examination and search of all the claims together would not constitute an undue burden.
The Examiner does not find the arguments persuasive.
Regarding (i) the claims are not drawn to only the three related categories of invention (product, a process specially adapted for the manufacture of the said product) at least since the claim 10 invention is not one of these categories.
Regarding (ii) the compounds listed in claim 10 are not all considered to share the essential structural element of the compound of formula (I) since some of them (16-a and 17-a) lack either ring A or ring B, which are essential elements of formula (I).
Regarding (iii) the present case is a national stage application under 35 U.S.C. 

The requirement for provisional election of a single species of the generic invention is withdrawn.  The full scope of the elected generic claims has been searched and examined.

The requirement is still deemed proper and is therefore made FINAL.

Claims 9-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 







Non-Final Rejection

Priority
This application was filed on July 23, 2020 and is a 371 of PCT/CN2018/124667, filed on December 28, 2018, which claims priority to Chinese patent application CN 201810069892.9 filed on January 24, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The IDS’s dated 11/18/2020 and 04/27/2021 have each been received, entered and considered, signed copies are included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1-7, 13 and 15 are pending and rejected.
Claim 8 is objected to.
Claims 9-12 and 14 are pending but withdrawn from consideration as drawn to non-elected subject matter.  


Claim Interpretation
The claims recite the alternate limitation: 
“or R1 and R2 together with the carbon atom to which they are attached form substituted or unsubstituted 4-8 membered carbocycle containing a double bond, or a substituted or unsubstituted 4-8 membered heterocycle…”
The heterocycle which is formed from R1 and R2 together with the carbon atom to which they are attached is interpreted according to the definition of the term heterocycle in the specification, see the second paragraph on page 35.  In particular “the ring is saturated or unsaturated, but not aromatic”.
Therefore, compounds wherein R1 and R2 together with the carbon atom to which they are attached form an aromatic azole such as imidazole, for example “SB431542” shown at page 79 of the specification, are clearly outside the scope of the claims.
The “carbocycle” which is formed from R1 and R2 together with the carbon atom to which they are attached is interpreted according to the plain meaning of the term as a cyclic moiety with ring atoms comprised only of carbon atoms.  A benzene ring is therefore “a carbocycle containing a double bond” under the plain meaning of this term.  Applicant might consider amending the claim term “carbocycle containing a double bond” to “cycloalkenyl ring”.  Note that the specification at the paragraph spanning pages 32-33 defines cycloalkenyl as “not aromatic”.

Claim Objection
Claim 8 is objected to as depending from a rejected base claim.
Claim 8 is not allowable since it depends from rejected independent claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a prophylactically and/or therapeutically effective dose of” with respect to the amount of the compound(s) according to claim 1 contained in the claimed formulation.
The scope of the claim is not clear since there is no indication associated with the dose amount.  One of ordinary skill in the art would not be able to determine what dose constitutes a prophylactically and/or therapeutically effective dose without knowing the intended therapeutic application.  For example a very small concentration / amount of active ingredient might be appropriate for treating one disease, which dose would be completely ineffective for treating a completely different disease.  
The Examiner suggests that Applicant consider deleting the phrase “a prophylactically and/or therapeutically effective dose of” to overcome the rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[1] Claims 1-5, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for RN 1322888-05-0, Entered into STN 25 Aug 2011.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public.

    PNG
    media_image1.png
    384
    444
    media_image1.png
    Greyscale

This is a compound of formula (I) wherein A is 
    PNG
    media_image2.png
    170
    167
    media_image2.png
    Greyscale
; R3b is aryl substituted with halogen; R3b1 is hydrogen; B is 
    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale
; R5e, R5e1; R5e2; R6e; R12 and R13 are each hydrogen; R1 is cyano and R2 is hydrogen.
The compound itself reads on claims 1-3, 5 and 15.
Regarding claim 13, the compound is disclosed as being a member of a “chemical library” from the collection of chemicals offered for sale by a fine chemical supplier.  Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".  

[2] Claims 1-7, 13 and 15 are rejected under BOTH 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Xu (WO2018019106).
See for example the compound of example 2 at page 15:

    PNG
    media_image4.png
    211
    345
    media_image4.png
    Greyscale

This is a compound of formula (I) wherein A is 
    PNG
    media_image5.png
    170
    205
    media_image5.png
    Greyscale
; R3 is methyl; R31-R33 are each hydrogen; B is 
    PNG
    media_image6.png
    205
    284
    media_image6.png
    Greyscale
; R5a, R5a1; R5a2 and R6a are each hydrogen; R8 is –C(O)NH2; and R1 and R2 together with the carbon atom to which they are attached form unsubstituted 6 membered carbocycle containing a double bond (benzene, see the “claim interpretation” section above).
The compound itself reads on claims 1-7 and 15.
Regarding claim 13, the compound is made and tested at page 67. The Examiner asserts that the test requires a “composition" as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori (US20040242615, IDS) in view of Maryanoff (Chem. Rev. 1989, 89, 4, 863–927) and National Center for Biotechnology Information. PubChem Compound Summary for CID 66775574.
The Instant Claims
The claims are drawn to a compound according to formula (I) wherein A is 
    PNG
    media_image5.png
    170
    205
    media_image5.png
    Greyscale
; R3 is methyl; R31-R33 are each hydrogen; B is 
    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale
; R5e, R5e1; R5e2; R6e; R12 and R13 are each hydrogen; and R1 and R2 are each hydrogen.

The Prior Art
Yamamori discloses compound Ib-19 on page 19 (see also compound Ib-40 on page 20).  

    PNG
    media_image7.png
    142
    514
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    100
    475
    media_image8.png
    Greyscale

The structure of the compound is represented by a drawing of the “trans” alkene isomer.  The isomeric purity of the isolated compound is not disclosed.
The compounds in the table are made “in a similar manner” as used for the preceding examples (paragraph 390).  See, for example the closely related compound of example 1, which is made using a “Wittig” type olefination reaction of an in-situ formed phosphorane and an aldehyde (see paragraphs 329 and 331 on page 11).  Note that the product (I’) is shown with a wavy line attached to the alkene which indicates cis or trans isomerism is possible (paragraph 22).
Maryanoff is a review article covering aspects of the well-known Wittig reaction.  See the entire reference.  For example the section at pages 881-882 teaches that the stereocontrol of the reaction is not perfect and varies across different types of reactants and substrates, etc.  A skilled artisan would expect that a Wittig-type olefination would at best provide for a predominant isomer and at least some measurable amount of the other isomer.
CID 66775574 is a database record which corresponds to the substance disclosed by Yamamori.  The substance is written with a crossed double bond indicating that the cis / trans stereochemistry is unknown and/or mixed.

Differences between Prior Art & the Claims 
The compounds of Yamamori are disclosed as “trans” and the reference is silent as to whether any “cis” isomer is produced in the reactions used to make them.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention that the alkene compounds made in the Yamamori reference contain some amount of the un-drawn cis isomer.  A skilled artisan would understand that the methods used by the reference do not produce 100% of the drawn trans isomer and that some measurable amount of the cis isomer would be expected to be present.  The reference itself teaches this through the use of a wavy line to describe the cis/ trans isomers produced in the generic reaction scheme.  The Maryanoff teachings, with respect to one of the methods used in the reference, teach that perfect stereocontrol is not obtained.  Additionally, the database record for the substance indicates a potential mixture of isomers is present.  Taken together, the teachings would reasonably lead one to expect that the cis isomer is present, at least in trace amounts.  These small amounts expected to be present in the sample read on the present claims.  Furthermore, a skilled artisan would find reason to isolate and test both isomers, since the reference teaches that both cis and trans geometrical isomers are within scope of the genus of inventive compounds.  The artisan would expect, that some amount of the cis isomer could be obtained using the reference methods, and there is reason to isolate and test this substance.  For example in order to determine the activity of the separate pure isomer generically taught in the reference.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16321457 (reference application, published as US 20210300916). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a genus of compounds which overlaps with those instantly claimed and recites at least one species which falls into the scope of the instant claims.
See reference claim 10, compound 2:

    PNG
    media_image9.png
    211
    340
    media_image9.png
    Greyscale

This compound is identical to the compound cited in the above anticipation rejection over WO2018019106 and falls into the scope of the present claims for the reasons stated above.  It would at least be obvious to provide for this species according to the reference genus and to prepare a composition thereof according to the reference claims. Reference claim 15 is drawn to a composition similar to instant claim 13. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625